Citation Nr: 1737665	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1984 to February 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2016, the Board denied the claim for increased rating for a lumbar spine disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In March 2017, the Court granted a Joint Motion for Remand, vacated the May 2016 decision, and remanded the case to the Board.  

When entitlement to TDIU is raised during a claim for increased rating, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore the issue of entitlement to a TDIU is part of this appeal.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that she is entitled to an increased rating for a lumbar spine disability as the disability is productive of extreme pain and has led to her inability to work.  The Veteran reports problem with carrying or lifting more than 15 pounds, to walk more than 100 to 200 feet, and to stand for more than 20 minutes.

In an October 2015 VA examination, the examiner opined that the Veteran's condition had progressed to degenerative joint and disc disease of the lumbar spine, with radiculopathy of the right lower extremity.  The examiner noted that the Veteran was going through a flare-up at the time of the examination.  When opining on functional loss, the examiner was unable to provide an opinion.  More specifically, the examiner stated "Veteran is going through a flare-up at this time but there are no recent reliable baseline range of motion when not in flare-up to compare, reason for this comparison will be based on just pure speculation."

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes, the examination from October 2015 is insufficient.  The examiner was unable to reach conclusions on functional ability without resorting to mere speculation, and as a result none were provided.  When evaluating a musculoskeletal disability, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss.  38 C.F.R. §§ 4.40, 4.45 (2016).  

When an examiner does not address any range of motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board must explain why such action was not necessary.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011); DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Board finds that a new examination is necessary.

The TDIU claim is inextricably intertwined with the issue on appeal.  As a result, the claim for TDIU cannot be decided without first addressing the Veteran's increased rating claim.

Clinical documentation dated after August 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for a lower back disability, to include radiculopathy of the lower extremities since August 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from August 2016 to present.  

3.  Schedule the Veteran for a VA spine examination which addresses the current nature and severity of a low back disability, to include radiculopathy of the lower extremities.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should provide active and passive ranges of lower back motion, and ranges of motion for weight-bearing and nonweight-bearing.  The examiner should state whether there is any additional loss of function due to painful motion, excess motion, fatigability, incoordination, weakened motion, or on flare up.  The examiner should opine as to the impact of the low back disability and radiculopathy of the lower extremities on the Veteran's vocational pursuits and activities of daily living.  A rationale for all opinions should be provided.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities of a lumbar spine disability, left lower extremity radiculopathy, tinnitus, and left ear hearing loss.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

